DETAILED ACTION
This Office action is in response to Application filed on November 30, 2020.
Claims 1-30 are pending.
Claims 1, 4, 7-9, 13-16, 19, 22-24, and 28-30 are rejected.
Claims 2-3, 5, 10-12, 17-18, 20, and 25-27 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Internet Communication Authorization
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2022 was filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7-9, 13-16, 19, 22-24, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 2018/0083679 A1, “Lim ‘679”) in view of Lim et al. (US 2017/0238294 A1, “Lim ‘294”).
Regarding claims 1 and 16, Lim ‘679 discloses a method of wireless communication performed by a user equipment (UE) (STA, see FIG. 22), comprising:
determining a set of recommended base station transmit beams for full duplex operation based at least in part on measurements of a set of base station transmit beams and measurements of self-interference associated with the set of base station transmit beams (the STA determines a transmission beam pattern ID based on the channel feedback information and the updated self-interference strength table, see step 739 in FIG. 7 and ¶ 122; the STA can detect signal power through the TRN-T field and detect interference power based on the updated self-interference strength table, see ¶ 122); and 
transmitting a report for full duplex operation (the STA transmits a BRP packet including channel measurement feedback information using the determined transmission beam pattern ID, see step 741 in FIG. 7 and ¶ 123; moreover, the wireless communication system is a full-duplex system, see ¶ 116).
However, Lim ‘679 does not explicitly disclose transmitting a report that indicates a recommendation to use one or more of the set of recommended base station transmit beams.
Lim ‘294 discloses transmitting a report that indicates a recommendation to use one or more of the set of recommended base station transmit beams (a UE transmits a feedback indicating preferable transmit beam index, see FIG. 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lim ‘679 as taught by ¶¶ 16, 18 Lim ‘294, since the modification, as suggested in Lim ‘294, avoids multiple UEs from using the same wireless resource for receiving signals and a BS from performing transmission and reception using the same wireless resource, thereby decreasing interference in a full-duplex system.
Furthermore, regarding claim 16, Lim ‘679 discloses a user equipment (UE) for wireless communication (STA, see FIG. 22), comprising: 
a memory (storage unit 2217, see FIG. 22); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform functions (controller 2213, see FIG. 22).
Regarding claims 4 and 19, Lim ‘679 discloses generating, based at least in part on measuring self-interference for multiple UE receive beams and multiple UE transmit beams, a set of beam measurement parameters associated with pairings of UE transmit beams and UE receive beams (the STA determines reception beam pattern ID and transmission beam pattern ID based on self-interference strength table, see steps 717, 729, 739 in FIG. 7).
Regarding claims 7 and 22, Lim ‘679 discloses wherein determining the set of recommended base station transmit beams comprises: 
determining the set of recommended base station transmit beams based at least in part on: 
a set of beam measurement parameters associated with pairings of UE transmit beams and UE receive beams (transmission beam pattern ID of AP is determined based on channel measurement feedback information transmitted using the STA’s determined transmit and reception beam pattern IDs, see steps 729, 739, 743 in FIG. 7), and 
a set of beam measurement parameters associated with pairings of base station transmit beams and UE receive beams (transmission beam pattern ID of AP is determined based on STA’s transmission beam pattern ID, which is determined based on channel measurement feedback information received using the STA’s reception beam pattern ID, see steps 729, 735, 741, 743 in FIG. 7).
Regarding claims 8 and 23, Lim ‘679 does not explicitly disclose receiving an indication of one or more base station transmit beams and one or more base station receive beams configured for a subsequent communication.
Lim ‘294 discloses receiving an indication of one or more base station transmit beams and one or more base station receive beams configured for a subsequent communication (a BS transmits determined preferable transmit and reception beam index information to the UE, see step 1524 in FIG. 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lim ‘679 as taught by ¶¶ 16, 18 Lim ‘294, since the modification, as suggested in Lim ‘294, avoids multiple UEs from using the same wireless resource for receiving signals and a BS from performing transmission and reception using the same wireless resource, thereby decreasing interference in a full-duplex system.
Regarding claims 9 and 24, Lim ‘679 discloses a method of wireless communication performed by a base station (AP, see FIG. 21), comprising: 
receiving, from a user equipment (UE), a report for full duplex operation (the STA transmits a BRP packet including channel measurement feedback information using the determined transmission beam pattern ID, see step 741 in FIG. 7 and ¶ 123; moreover, the wireless communication system is a full-duplex system, see ¶ 116), the recommendation based at least in part on measurements of a set of base station transmit beams and measurements of self-interference associated with the set of base station transmit beams (the STA determines a transmission beam pattern ID based on the channel feedback information and the updated self-interference strength table, see step 739 in FIG. 7 and ¶ 122; the STA can detect signal power through the TRN-T field and detect interference power based on the updated self-interference strength table, see ¶ 122).
However, Lim ‘679 does not explicitly disclose receiving a report that indicates a recommendation to use one or more of a set of recommended base station transmit beams; and transmitting an indication of one or more base station transmit beams and one or more base station receive beams configured for a subsequent communication based at least in part on the recommendation.
Lim ‘294 discloses a report that indicates a recommendation to use one or more of a set of recommended base station transmit beams (a UE transmits a feedback indicating preferable transmit beam index, see steps 1516/1520 in FIG. 15); and 
transmitting an indication of one or more base station transmit beams and one or more base station receive beams configured for a subsequent communication based at least in part on the recommendation (a BS transmits determined preferable transmit and reception beam index information to the UE, see step 1524 in FIG. 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lim ‘679 as taught by ¶¶ 16, 18 Lim ‘294, since the modification, as suggested in Lim ‘294, avoids multiple UEs from using the same wireless resource for receiving signals and a BS from performing transmission and reception using the same wireless resource, thereby decreasing interference in a full-duplex system.
Furthermore, regarding claim 24, Lim ‘679 discloses a base station for wireless communication (AP, see FIG. 21), comprising: 
a memory (storage unit 2117, see FIG. 21); and 
one or more processors operatively coupled to the memory, the memory and the one or more processors configured to perform functions (controller 2113, see FIG. 21).
Regarding claims 13 and 28, Lim ‘679 discloses transmitting reference signals via the set of base station transmit beams for measurement by the UE using multiple UE receive beams (the STA determines a transmission beam pattern ID based on the channel feedback information [i.e., reference signals] and the updated self-interference strength table, see step 739 in FIG. 7 and ¶ 122; the STA can detect signal power through the TRN-T field [i.e., reference signals] and detect interference power based on the updated self-interference strength table, see ¶ 122).
Regarding claims 14 and 29, Lim ‘679 discloses transmitting configuration information that indicates that the UE is to: 
generate, based at least in part on measuring the reference signal transmitted using multiple UE receive beams, a set of beam measurement parameters associated with pairings of base station transmit beams and UE receive beams (the STA determines reception beam pattern ID and transmission beam pattern ID based on the channel feedback information, see steps 729, 739 in FIG. 7 and ¶ 122).
Regarding claims 15 and 30, Lim ‘679 discloses transmitting configuration information that indicates that the UE is to: 
determine the set of recommended base station transmit beams based at least in part on: 
a set of beam measurement parameters associated with pairings of UE transmit beams and UE receive beams (transmission beam pattern ID of AP is determined based on channel measurement feedback information transmitted using the STA’s determined transmit and reception beam pattern IDs, see steps 729, 739, 743 in FIG. 7), and 
a set of beam measurement parameters associated with pairings of base station transmit beams and UE receive beams (transmission beam pattern ID of AP is determined based on STA’s transmission beam pattern ID, which is determined based on channel measurement feedback information received using the STA’s reception beam pattern ID, see steps 729, 735, 741, 743 in FIG. 7).

Allowable Subject Matter
Claims 2-3, 5, 10-12, 17-18, 20, and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                            
Hoon James Chung
Primary Examiner
Art Unit 2474